Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Applicant is advised that should claims 3 and 4 be found allowable, claims 14 and 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Claim 14 duplicates claim 3. While claim 15 does not recite “through the center of the plurality of plates,” this is considered inherent as claim 1 recites that the plates open into an axial passage concentrically around the center axis.
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-9 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flowers (1,701,068).
	Figures 4 and 5 of Flowers disclose a clarifier having a housing (31, 32) with a mixing section having a central impeller (41) on a shaft (40), which also functions as an inlet (via openings 42), and an overlying clarifier section with plural concentric plates (33), with an upper clarified liquid chamber (the space above the plates) leading to a gutter (34), as claimed. With respect to claims 8 and 18, a second outlet (45) is shown. With respect to claim 9, the vanes are disclosed as (47). 
1-7, 14-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rice (3,615,025).
	Rice discloses a clarifier having a housing (10) with a mixing section having a central impeller on a shaft (18), within a central inlet conduit (12), and an overlying clarifier section with plural concentric plates (30, 32), with an upper clarified liquid chamber (the space above the plates) leading to a gutter (20), as claimed.
7.	Claim(s) 1-7, 14-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zuckerman (3,635,346).
	Zuckerman discloses a clarifier having a housing (10) with a mixing section (34) having a central impeller (38) on a shaft (26)), within a central inlet conduit (36), and an overlying clarifier section with plural concentric plates (60), with an upper clarified liquid chamber (the space above the plates) leading to a gutter (70), as claimed.
8.	Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references applied to claim 1 in view of North (4,747,948) or Galper (5,049,278).
	Claim 10 differs from claim 1 in recitation of a second clarifier, while claim 11 recites a third. It is known to use multiple clarifiers, either in parallel, as shown by North, or series, as shown by Galper. It would therefore have been obvious for one skilled in the art to use multiple clarifiers of the types of claim 1, in parallel to increase the capacity or in series to improve separation. While only two are shown by North, it is submitted that obviously more than two could be used, depending on the desired capacity.
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

10.	Claims 1-6, 9-16, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, 12 and 14-17 of copending Application No. 17/095260. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending application obviously comprise the subject matter of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
11.	Claims 7, 8, 17 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/095260 in view of Flowers or Zuckerman. 
With respect to claims 7 and 17, while a flow gutter is not claimed in the co-pending application, it is disclosed, and in any event, would have been obvious, as it is well-known, as exemplified by at least Flowers and Zuckerman. With respect to claims 8 and 18, it is submitted that, while the instant application does not claim a frustroconical .
This is a provisional nonstatutory double patenting rejection.
	12.	Except for 112 and obviousness double patenting issues, claims 12 and 13 would be allowable, as the prior art does not teach or suggest the specific flow patterns recited in these claims.
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other references of interest include Bieker, Hirsch, Duff, Love, Zimmerman and German patent 44 01 576.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778